Exhibit 10.1

PROMISSORY NOTE

September 19, 2008

FOR VALUE RECEIVED, NOBLE MANUFACTURING GROUP, INC., NOBLE METAL PROCESSING,
INC., NOBLE ADVANCED TECHNOLOGIES, INC., NOBLE METAL PROCESSING-NEW YORK, INC.,
NOBLE METAL PROCESSING-KY, G.P., PROTOTECH LASER WELDING INC. (d/b/a LWI LASER
WELDING INTERNATIONAL), NOBLE TUBE TECHNOLOGIES, LLC, NOBLE METAL
PROCESSING-WEST MICHIGAN, INC., NOBLE METAL PROCESSING-INDIANA, INC., NOBLE
METAL PROCESSING-OHIO, LLC and TAILOR STEEL AMERICA LLC (individually and
collectively, “Maker”) promise, jointly and severally, to pay to the order of
General Electric Capital Corporation or any subsequent holder hereof (each, a
“Payee”) at its office located at 500 W. Monroe Street, 18th Floor, Chicago, IL
60661 or at such other place as Payee may designate as follows:

(a) the principal sum of Twelve Million Five Hundred and 00/100 Dollars
($12,500,000.00), and

(b) interest on the unpaid principal balance from the date hereof through and
including the dates of payment, at a fixed, simple interest rate of Nine and
Eighty Nine /100 percent (9.8900%) per annum (the “Contract Rate”) payable in
Forty-Eight (48) consecutive monthly principal installments each in the amount
of $207,500.00 plus interest at the Contract Rate (each, a “Periodic
Installment”) and a final installment of $2,747,500.00 (which amount is equal to
the final Periodic Installment and a balloon payment of $2,540,000.00) plus any
outstanding principal, accrued interest and any and all amounts due hereunder
and under the other Debt Documents (as defined below). The first Periodic
Installment shall be due and payable on November 1, 2008 and the following
Periodic Installments and the final installment shall be due and payable on the
same day of each succeeding period (each, a “Payment Date”). All payments shall
be applied: first, to interest due and unpaid hereunder and under the other Debt
Documents; second, to all other amounts due and unpaid hereunder and under the
other Debt Documents, and then to principal due hereunder and under the other
Debt Documents. The acceptance by Payee of any payment which is less than
payment in full of all amounts due and owing at such time shall not constitute a
waiver of Payee’s right to receive payment in full at such time or at any prior
or subsequent time. Interest shall be calculated on the basis of a 365-day year
(or a 366-day leap year, as applicable) and will be charged at the Contract Rate
for each calendar day on which any principal is outstanding. The payment of any
Periodic Installment after its due date shall result in a corresponding decrease
in the portion of the Periodic Installment credited to the remaining unpaid
principal balance. The payment of any Periodic Installment prior to its due date
shall result in a corresponding increase in the portion of the Periodic
Installment credited to the remaining unpaid principal balance.

All amounts due hereunder and under the other Debt Documents are payable in the
lawful currency of the United States of America. Maker hereby expressly
authorizes Payee to insert the date value is actually given in the blank space
on the face hereof and on all related documents pertaining hereto.

This Note is secured by that certain Master Security Agreement dated as of
September 19, 2008 (the “Security Agreement”, and collectively with any other
document or agreement related thereto or to this Note, the “Debt Documents”).

Time is of the essence hereof. If Payee does not receive from Maker payment in
full of any Periodic Installment or any other sum due under this Note or any
other Debt Document is not received within ten (10) days after its due date,
Maker agrees to pay a late fee equal to five percent (5%) on such late Periodic
Installment or other sum, but not exceeding any lawful maximum. Such late fee
will be immediately due and payable, and is in addition to any other costs, fees
and expenses that Maker may owe as a result of such late payment. Additionally,
if an Event of Default (as such term is defined in the Security Agreement) has
occurred, then the Payee may, at its election, declare the entire principal sum
remaining unpaid, together with all accrued interest thereon and any other sum
payable under this Note or any other Debt Document, immediately due and payable,
without presentment, notice or demand, all of which are hereby expressly waived
by Maker (provided, however, that if such Event of Default is pursuant to
Sections 7(a)(ix), (x) or (xi) of the Security Agreement, then to the extent
permitted by law, and notwithstanding the lack of any declaration by the Payee,
the entire principal sum remaining unpaid, together with all accrued interest
thereon and any other sum payable under this Note or any other Debt Document,
shall automatically and immediately become due and payable), with interest
thereon at the lesser of fifteen percent (15%) per annum or the highest rate not
prohibited by applicable law from the date of such accelerated maturity until
paid (both before and after any judgment). The application of such 15% interest
rate shall not be interpreted or deemed to extend any cure period set forth in
this Note or any other Debt Document, cure any default or otherwise limit
Payee’s right or remedies hereunder or under any Debt Document.



--------------------------------------------------------------------------------

Maker may prepay in full, but not in part, all outstanding amounts hereunder
before they are due on any scheduled Payment Date upon at least thirty
(30) days’ prior written notice to Payee. Payee is authorized and entitled to
apply any amounts paid by Maker as a prepayment of indebtedness to delinquent
interest or other amounts due and owing from Maker to Payee hereunder and under
any other Debt Documents before application of such funds to principal
outstanding hereunder.

If Maker makes a prepayment of this Note for any reason, Maker shall pay
irrevocably and in full to Payee (i) all outstanding principal amounts, (ii) all
accrued interest, (iii) the Make Whole Amount (as defined below), (iv) the
Prepayment Fee (as defined below) and (v) any and all other amounts due
hereunder or under the other Debt Documents. Maker specifically acknowledges
that, to the fullest extent allowed by applicable law, it shall be liable for
the Make Whole Amount and the Prepayment Fee on any acceleration hereof or under
the other Debt Documents. In the event of an acceleration hereof or under the
other Debt Documents, the Make Whole Amount and the Prepayment Fee shall be
determined as if (a) Maker prepaid this Note in full immediately before such
acceleration and (b) the prepayment notice referred to above was received by
Payee thirty (30) days prior to such date.

For purposes hereof, the term “Prepayment Fee” shall be an amount equal to an
additional sum equal to the following percentage of original principal balance
for prepayments occurring in the indicated period: Three percent (3%) (for
prepayments occurring prior to the first anniversary of the date hereof) Two
percent (2%) (for prepayments occurring prior to the second anniversary of the
date hereof) One percent (1%) (for prepayments occurring prior to the third
anniversary of the date hereof) Zero (0%) (for prepayments occurring prior to
the forth anniversary of the date hereof) and Make Whole Amount (for prepayments
occurring any time thereafter). For the purposes hereof, the term “Make Whole
Amount” means (i) the net present value of the remaining scheduled principal and
interest payments (including any balloon or other amount of principal payable
that but for the prepayment of this Note would be payable on or prior to the
scheduled maturity date hereof), discounted to the prepayment date at a per
annum interest rate equal to the then Reinvestment Rate (as defined below) minus
(ii) the principal balance outstanding as of the prepayment date (immediately
prior to any such prepayment); provided, that the Make Whole Amount shall be
deemed zero if the calculation results in a negative number. For purposes
hereof, the term “Reinvestment Rate” means the per annum interest rate that is
equal to the sum of (a) Six and Three 00/100 percent (6.3%) plus (b) an interest
rate based on the interest rate for swaps (the “Swap Rate”) that most closely
approximates the remaining term of this Note as published by the Federal Reserve
Board in the Federal Reserve Statistical Release H.15 entitled “Selected
Interest Rates” available at http://www.federalreserve.gov/releases/h15/update/
on the day Payee receives the prepayment notice. If the remaining term of this
Note is not in full years, then the Swap Rate to be adopted from Federal Reserve
Statistical Release H.15 shall correspond to a full number-of-years period,
excluding partial years of such remaining term.

It is the intention of the parties hereto to comply with the applicable usury
laws; accordingly, it is agreed that, notwithstanding any provision to the
contrary in this Note or any other Debt Document, in no event shall this Note or
any other Debt Document require the payment or permit the collection of interest
in excess of the maximum amount permitted by applicable law. If any such excess
interest is contracted for, charged or received under this Note or any other
Debt Document, or if all of the principal balance shall be prepaid, so that
under any of such circumstances the amount of interest contracted for, charged
or received under this Note or any other Debt Document on the principal balance
shall exceed the maximum amount of interest permitted by applicable law, then in
such event: (a) the provisions of this paragraph shall govern and control,
(b) neither Maker nor any other person or entity now or hereafter liable for the
payment hereof shall be obligated to pay the amount of such interest to the
extent that it is in excess of the maximum amount of interest permitted by
applicable law, (c) any such excess which may have been collected shall be
either applied as a credit against the then unpaid principal balance or refunded
to Maker, at the option of Payee, and (d) the effective rate of interest shall
be automatically reduced to the maximum lawful contract rate allowed under
applicable law as now or hereafter construed by the courts having jurisdiction
thereof. It is further agreed that without limitation of the foregoing, all
calculations of the rate of interest contracted for, charged or received under
this Note or any Debt Document which are made for the purpose of determining
whether such rate exceeds the maximum lawful contract rate, shall be made, to
the extent permitted by applicable law, by amortizing, prorating, allocating and
spreading in equal parts during the period of the full stated term of the
indebtedness evidenced hereby, all interest at any time contracted for, charged
or received from Maker or otherwise by Payee in connection with such
indebtedness; provided, however, that if any applicable state law is amended or
the law of the United States of America preempts any applicable state law, so
that it becomes lawful for Payee to receive a greater interest per annum rate
than is presently allowed, Maker agrees that, on the effective date of such
amendment or preemption, as the case may be, the lawful maximum hereunder shall
be increased to the maximum interest per annum rate allowed by the amended state
law or the law of the United States of America.

 

2



--------------------------------------------------------------------------------

Maker hereby consents to any and all extensions of time, renewals, waivers or
modifications of, and all substitutions or releases of, security or of any party
primarily or secondarily liable on this Note or any other Debt Document or any
term and provision of either, which may be made, granted or consented to by
Payee, and agrees that suit may be brought and maintained against Maker and/or
any and all sureties, endorsers, guarantors or any others who may at any time
become liable for payments and performance under this Note and any other Debt
Documents (each such person, other than Maker, an “Obligor”), at the election of
Payee without joinder of any other as a party thereto, and that Payee shall not
be required first to foreclose, proceed against, or exhaust any security hereof
in order to enforce payment of this Note. Maker hereby waives presentment,
demand for payment, notice of nonpayment, protest, notice of protest, notice of
dishonor, and all other notices in connection herewith, as well as filing of
suit (if permitted by law) and diligence in collecting this Note or enforcing
any of the security hereof, and agrees to pay (if permitted by law) all expenses
incurred in collection, including Payee’s actual attorneys’ fees.

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF CONNECTICUT.

MAKER IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL
COURTS LOCATED IN THE STATE OF CONNECTICUT TO HEAR AND DETERMINE ANY SUIT,
ACTION OR PROCEEDING AND TO SETTLE ANY DISPUTES, WHICH MAY ARISE OUT OF OR IN
CONNECTION HEREWITH AND WITH THE DEBT DOCUMENTS (COLLECTIVELY, THE
“PROCEEDINGS”), AND MAKER FURTHER IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO
REMOVE ANY SUCH PROCEEDINGS FROM ANY SUCH COURT (EVEN IF REMOVAL IS SOUGHT TO
ANOTHER OF THE ABOVE-NAMED COURTS). MAKER IRREVOCABLY WAIVES ANY OBJECTION WHICH
IT MIGHT NOW OR HEREAFTER HAVE TO THE ABOVE-NAMED COURTS BEING NOMINATED AS THE
EXCLUSIVE FORUM TO HEAR AND DETERMINE ANY SUCH PROCEEDINGS AND AGREES NOT TO
CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF THE ABOVE-NAMED
COURTS FOR ANY REASON WHATSOEVER, THAT IT OR ITS PROPERTY IS IMMUNE FROM LEGAL
PROCESS FOR ANY REASON WHATSOEVER, THAT ANY SUCH COURT IS NOT A CONVENIENT OR
APPROPRIATE FORUM IN EACH CASE WHETHER ON THE GROUNDS OF VENUE OR FORUM
NON-CONVENIENS OR OTHERWISE. MAKER ACKNOWLEDGES THAT BRINGING ANY SUCH SUIT,
ACTION OR PROCEEDING IN ANY COURT OTHER THAN THE COURTS SET FORTH ABOVE WILL
CAUSE IRREPARABLE HARM TO PAYEE WHICH COULD NOT ADEQUATELY BE COMPENSATED BY
MONETARY DAMAGES, AND, AS SUCH, MAKER AGREES THAT, IN ADDITION TO ANY OF THE
REMEDIES TO WHICH PAYEE MAY BE ENTITLED AT LAW OR IN EQUITY, PAYEE WILL BE
ENTITLED TO AN INJUNCTION OR INJUNCTIONS (WITHOUT THE POSTING OF ANY BOND AND
WITHOUT PROOF OF ACTUAL DAMAGES) TO ENJOIN THE PROSECUTION OF ANY SUCH
PROCEEDINGS IN ANY OTHER COURT. Notwithstanding the foregoing, each of Maker and
Payee shall have the right to apply to a court of competent jurisdiction in the
United States of America or abroad for equitable relief as is necessary to
preserve, protect and enforce its respective rights under this Note and any
other Debt Document, including, but not limited to orders of attachment or
injunction necessary to maintain the status quo pending litigation or to enforce
judgments against Maker, any Obligor or the collateral pledged to Payee pursuant
to any Debt Document or to gain possession of such collateral. MAKER HEREBY
UNCONDITIONALLY WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF, DIRECTLY OR INDIRECTLY, THIS NOTE, ANY DEBT
DOCUMENTS, ANY DEALINGS BETWEEN MAKER AND PAYEE RELATING TO THE SUBJECT MATTER
OF THIS TRANSACTION OR ANY RELATED TRANSACTIONS, AND/OR THE RELATIONSHIP THAT IS
BEING ESTABLISHED BETWEEN MAKER AND PAYEE. THE SCOPE OF THIS WAIVER IS INTENDED
TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT
(INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS.) THIS WAIVER IS
IRREVOCABLE MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND
THE WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS TO THIS NOTE, ANY DEBT DOCUMENTS, OR TO ANY OTHER DOCUMENTS OR
AGREEMENTS RELATING TO THIS TRANSACTION OR ANY RELATED TRANSACTION. IN THE EVENT
OF LITIGATION, THIS NOTE MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

This Note and the other Debt Documents constitute the entire agreement of Maker
and Payee with respect to the subject matter hereof and supersede all prior
understandings, agreements and representations, express or implied.

No variation or modification of this Note, or any waiver of any of its
provisions or conditions, shall be valid unless in writing and signed by an
authorized representative of Maker and Payee. Any such waiver, consent,
modification or change shall be effective only in the specific instance and for
the specific purpose given.

 

3



--------------------------------------------------------------------------------

Payment Authorization

Payee is hereby directed and authorized by Maker to advance and/or apply the
proceeds of the loan as evidenced by this Note to the following parties in the
stipulated amounts as set forth below:

 

Company Name

  

Address

  

Amount

Comerica Bank

   Detroit, MI    $11,379,937.50

Noble International, Ltd.

   804 West Long Lake Rd. # 601    $1,120,062.50    Troy, MI. 48098    (Less
-$41,208.13) – Interim Interest       (Less -$125,000.00) – Facility Fee      
$953,854.37        

 

4



--------------------------------------------------------------------------------

Any provision in this Note or any of the other Debt Documents which is in
conflict with any statute, law or applicable rule shall be deemed omitted,
modified or altered to conform thereto.

 

NOBLE MANUFACTURING GROUP, INC. NOBLE METAL PROCESSING, INC. NOBLE ADVANCED
TECHNOLOGIES, INC. NOBLE METAL PROCESSING – NEW YORK, INC.

PROTOTECH LASER WELDING INC.
(d/b/a LWI LASER WELDING INTERNATIONAL)

NOBLE METAL PROCESSING – WEST MICHIGAN INC. NOBLE METAL PROCESSING - INDIANA,
INC. By:  

/s/ David J. Fallon

Name:   David J. Fallon Title:   Chief Financial Officer of each of the
foregoing entities NOBLE METAL PROCESSING – KY, G.P. By:   NOBLE METAL
PROCESSING, INC., a General Partner   By:  

/s/ David J. Fallon

  Name:   David J. Fallon   Title:   Chief Financial Officer By:   NOBLE LAND
HOLDINGS, INC., a General Partner   By:  

/s/ David J. Fallon

  Name:   David J. Fallon   Title:   Chief Financial Officer NOBLE TUBE
TECHNOLOGIES, LLC By:   NOBLE MANUFACTURING GROUP, INC., its Member   By:  

/s/ David J. Fallon

  Name:   David J. Fallon   Title:   Chief Financial Officer

 

5



--------------------------------------------------------------------------------

NOBLE METAL PROCESSING OHIO, LLC By:   NOBLE MANUFACTURING GROUP, INC., its
Member   By:  

/s/ David J. Fallon

  Name:   David J. Fallon   Title:   Chief Financial Officer TAILOR STEEL
AMERICA LLC By:  

/s/ David J. Fallon

Name:   David J. Fallon Title:   Manager

 

6